Exhibit 10.29 Principal solar, inc. PURCHASE AND SALE AGREEMENT Series A Convertible Preferred Stock at $4.00 per Share 1. Purchase and Sale: (a)The undersigned (the “ Purchaser ”) hereby agrees to purchase Five Hundred Thousand (500,000) shares of restricted Series A Convertible Preferred Stock (the “ Shares ” or the “ Preferred Stock ”) of Principal Solar, Inc., a Delaware corporation (the “ Company ”), in accordance with the terms and conditions of (1) this Purchase and Sale Agreement (the “ Agreement ”), (2) the Company’s Certificate of Incorporation, as amended (the “ Certificate ”), which is attached hereto as Exhibit A ; and (3) the Certificate of Designation (“ Certificate of Designation ”), which is attached hereto as Exhibit B . The Purchaser will purchase the Preferred Stock in two tranches of Two Hundred and Fifty Thousand (250,000) shares each (“
